Citation Nr: 1606658	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the postoperative resection of the left distal clavicle and rotator cuff tendinopathy of the left shoulder.  

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease right knee for the period of time prior to August 23, 2012 and from October 1, 2012 to April 2, 2014.

4.  Entitlement to the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 for arthroscopic surgery of the right knee beyond October 1, 2012.

5.  Entitlement to a disability rating in excess of 30 percent for the residuals of a right knee total knee replacement for the period of time subsequent to June 1, 2015.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The February 2011 rating decision granted service connection for degenerative joint disease of the right knee and assigned a 10 percent disability rating effective February 2010, the date of claim for service connection.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2015).  Thereafter, VA treatment records reveal that the Veteran required arthroscopic surgery on his right knee for a torn meniscus in August 2012.  A temporary total (100%) disability rating was assigned under 38 C.F.R. § 4.30 for the period of time from August 23, 2012 to October 1, 2012.  Effective from October 2012 to April 2, 2014, a 10 percent rating was assigned for 

arthritis of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.  Medical records reveal that in April 2014 the Veteran underwent total right knee replacement surgery.  The diagnostic code for his right knee disability was changed to 5055, and a 100 percent rating from April 2, 2014 to June 1, 2015, and a 30 percent disability rating thereafter.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  

In a December 2013 statement the Veteran asserted timely disagreement with the period of time assigned as for his temporary total disability rating under 38 C.F.R. § 4.30 from August 23, 2012 to October 1, 2012.  He asserted that his recovery time from surgery was four months.  The issue of the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 for arthroscopic surgery of the right knee beyond October 1, 2012 is intertwined with the Veteran's claim for increased initial disability ratings for his service-connected right knee disability and must be addressed.

After the December 2015 hearing before the Board, the Veteran submitted additional evidence showing continuing private medical treatment for pain management involving his service-connected left shoulder and right knee.  These records showed tenderness and pain of the joints, with restricted motion of the right knee, but did not provide all the necessary evidence related to ranges of motion contemplated by the regulations that are used to warrant an increased rating. 

Also, the most recent VA examination of the knees was conducted in July 2014 that focused on an opinion related to secondary service connection of the left knee.  While examination findings related to the right knee were recorded, this examination was conducted within months of the Veteran's right knee replacement surgery.  The disability ratings for knee replacement require findings more than one year following the surgery.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Additional examination is therefore required.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increased ratings for his service-connected left shoulder and right knee disabilities, to include all VA and non-VA medical records.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected left shoulder and right knee disabilities.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.   

The examiner must describe all symptomatology due to the Veteran's service connected residuals of right knee total knee replacement, to include whether there is any residual weakness, pain, limitation of motion, or severe painful motion.  All indicated tests and studies, to include range of motion testing of the right knee, expressed in degrees, with a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must state the extent to which the Veteran experiences functional impairments, such as pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disorders, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected knee disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or 

functional impairment due to pain attributable to the service-connected right knee disorder.  

The examiner must describe all symptomatology due to the Veteran's service connected left shoulder disorder to include whether there is any ankylosis; dislocation, malunion, nonunion, or loose motion of the clavicle or scapula; or impairment of the humerus.  All indicated tests and studies, to include range of motion testing of the left shoulder, expressed in degrees, with a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.  Then, after reviewing the Veteran's complaints and medical history, the examiner must state the extent to which the Veteran experiences functional impairments, such as pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected on range of motion measurements, and if so, the additional degree of impairment.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left shoulder, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left shoulder disorder, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected 

left shoulder disorder, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left shoulder disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded a VA examination to determine the current severity of his service-connected peripheral neuropathy of the left upper extremity.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examiner must indicate these records have been reviewed.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail. The examiner must describe the nature, current severity, and all symptoms associated with the peripheral neuropathy of the left upper extremity.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated, to include the issue of entitlement to the assignment of a temporary total disability rating under 38 C.F.R. § 4.30 for arthroscopic surgery of the right knee beyond October 1, 2012.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  The supplemental statement of the case must provide the complete laws, regulations, for the assignment of a temporary total disability rating under 38 C.F.R. § 4.30.  After the Veteran and his attorney have an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

